          Case 2:20-cv-01062-MMB Document 26 Filed 10/06/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TAYON WALKER, et al.                                  CIVIL ACTION

          v.                                           NO. 20-1062

 P/O MICHAEL BRODZINSKI, et al.

MEMORANDUM AND ORDER RE DEFENDANTS’ PARTIAL MOTION TO DISMISS

         Defendants Borough of Sharon Hill and Police Officer Michael Brodzinski have partially

moved to dismiss (ECF 16 “Defs. MTD.”) Plaintiffs Tayon Walker and Malakhi Williams’ First

Amended Complaint (ECF 13 “Am. Compl.”) which alleges claims pursuant to 42 U.S.C. 1983

based on a stop, arrest, and prosecution for possession of marijuana and drug paraphernalia.

I.       Facts and Procedural History

         Plaintiffs Tayon Walker and Malakhi Williams were pulled over by Officer Michael

Brodzinski on June 8, 2019. (Am. Compl. ¶ 11a.) In their Amended Complaint, Plaintiffs recite

Officer Brodzinski’s account of the events. (Am. Compl. ¶ 11.) Officer Brodzinski claimed that

after conducting a traffic stop for a broken tail light, Plaintiffs drove away and led officers in a car

chase.    (Id.) After Plaintiffs crashed, they were arrested, and the car was searched.            (Id.)

Officers stated that they found a small scale and “green vegetable matter residue” on the driver’s

side floor of the car. (Id. ¶ 11g.) At the police station, Officer Brodzinski claimed he found

marijuana on both Plaintiffs. (Id. ¶ 11h.) Plaintiffs state that they did not possess any illegal

drugs or paraphernalia, that they did not do anything illegal, and that Officer Brodzinski did not

have probable cause to stop or arrest them. (Id. ¶¶ 12, 13.) Plaintiffs were charged with drug-

related crimes, but all charges were eventually dismissed. (Id. ¶¶ 18, 19.)

         Plaintiffs filed a lawsuit against the Borough of Sharon Hill, Police Officer Michael

                                                   1
         Case 2:20-cv-01062-MMB Document 26 Filed 10/06/20 Page 2 of 5




Brodzinski, and several unknown police officers. 1 The operative complaint includes five counts,

which refer to violations of the Fourth, Eighth, and Fourteenth Amendments, as well as related

state law. See Am. Compl. Defendants filed the present Motion to Dismiss on June 22, 2020.

See Defs. MTD. Plaintiffs filed their opposition on August 27, 2020 (ECF 24 “Opp’n”).

II.    Parties’ Arguments

       Defendants argue that because Plaintiffs’ case is based on a traffic stop and subsequent

arrest and prosecution for drug crimes, they should be limited to asserting violations of the Fourth

Amendment (and not violations of the Eighth or Fourteenth Amendments, or state law). (Defs.

MTD 10.) Defendants also argue that the Borough should be dismissed completely from the case

because Plaintiffs have not alleged sufficient facts to support liability under Monell v. Dep't of

Soc. Servs., 436 U.S. 658 (1978). (Defs. MTD 4-8.) They argue that under Counts 1 and 3-5,

Plaintiffs allege liability based on respondeat superior (Defs. MTD 4.), and under Count 2 they

rely on “formulistic recitals” of a municipal liability claim with providing a factual basis (Defs.

MTD 7). They also argue that Plaintiffs are not entitled to punitive damages because punitive

damages are not available from a municipal defendant, or a defendant in their official capacity,

and Plaintiffs have not alleged a factual basis for punitive damages from the officers in their

individual capacities. (Defs. MTD 12)

       In response, Plaintiffs state that they withdraw any claims pursuant to the Eighth or

Fourteenth Amendments, and state law claims. (Opp’n ¶¶ 4, 5.) Plaintiffs clarify that the only

count asserted against the Borough is Count 2 and argue that they have alleged a sufficient factual

basis for liability under Monell in this Count. (Opp’n ¶ 3.) Plaintiffs also acknowledge that



1
  Plaintiffs originally sued the Borough of Darby as well, which was later dismissed by
stipulation.
                                                2
         Case 2:20-cv-01062-MMB Document 26 Filed 10/06/20 Page 3 of 5




punitive damages are not available from the Borough or from the officers in their official capacity

but argue that they have alleged a sufficient basis for punitive damages from Officer Brodzinski

in his individual capacity. (Opp’n ¶ 6.)

III.   Counts 1 and 3-5

       Count 1 of the Amended Complaint asserts a claim of malicious prosecution, Count 3

asserts claims of false arrest and false imprisonment, Count 4 asserts claims of assault and battery,

and Count 5 asserts a claim of failure to intervene. See Am. Compl. These Counts include

references to the Fourth, Eighth, and Fourteenth Amendments, as well as state law, and do not

state against which Defendants they are asserted. With respect to these Counts, the parties agree

that all claims, except those pursuant to the Fourth Amendment, should be dismissed with

prejudice.

IV.    Count 2

       Count 2 asserts a claim against the Borough of Sharon Hill for violations of the Fourth and

Fourteenth Amendments pursuant to 42 U.S.C. 1983 and Monell v. Dep't of Soc. Servs., 436 U.S.

658 (1978). (Am. Compl. ¶¶ 41-46.) Defendants argue that this Count should be dismissed with

prejudice in its entirety, and the Borough of Sharon Hill should be dismissed as a party, because

Plaintiffs have failed to state a claim. (Defs. MTD 4-10.) Plaintiffs’ allegations in this Count

include the following paragraph:

               45. Persons in Plaintiffs position previous, to their respective arrests,
               made complaints regarding misconduct for Defendant Brodzinski
               and other law enforcement members conduct, related to improper
               car stops and other behavior in their official capacity as police
               officers.

(Am. Compl. ¶ 45.) Plaintiffs argue this claim is based on the Borough’s failure to supervise and

properly train the police officers it employed, in particular Officer Brodzinski, and that it is

                                                  3
         Case 2:20-cv-01062-MMB Document 26 Filed 10/06/20 Page 4 of 5




improper to dismiss this claim before discovery because they do not have access to Officer

Brodzinski’s disciplinary history.

       “Internal civilian complaints can provide evidence of a pattern of potential constitutional

violations and support an inference that a municipal decisionmaker had notice of such a pattern.”

Pharaoh v. Dewees, No. 14-3116, 2016 WL 2593842, at *5 (E.D. Pa. May 4, 2016) (DuBois, J.)

(citing Beck v. City of Pittsburgh, 89 F.3d 966, 973 (1996)). Viewing the facts in the light most

favorable to Plaintiffs, if Officer Brodzinski’s disciplinary record includes similar incidents which

should have put the Borough on notice of repeated constitutional violations, Plaintiffs have alleged

sufficient facts in their Amended Complaint on this issue.

V.     Punitive Damages

       With respect to punitive damages, the Amended Complaint states that Defendant’s actions

were “so outrageous as to shock the conscience of reasonable persons and shows reckless

indifference for the Plaintiffs’ rights, especially when there was no reasonable suspicion or

probable cause to believe he was committing a criminal act by charging his phone and waiting in

the hallway of a public building” (Am. Compl. ¶ 67.) Plaintiffs have not previously alleged any

facts regarding charging a phone and waiting in the hallway of a public building.

       AND NOW, this 30th day of September, 2020, after careful consideration of Defendants

P/O Michael Brodzinski and the Borough of Sharon Hill’s Motion to Dismiss the Amended

Complaint (ECF 16) and Plaintiffs Tayon Walker and Malakhi Williams’ Response (ECF 24), it

is hereby ORDERED as follows:

           •   Defendants’ Motion to Dismiss is GRANTED, with prejudice, with respect to all

               claims under the Eighth and Fourteenth Amendments and claims under state law;



                                                 4
            Case 2:20-cv-01062-MMB Document 26 Filed 10/06/20 Page 5 of 5




               •    Defendants’ Motion to Dismiss is DENIED with respect to all Fourth Amendment

                    claims;

               •    Plaintiffs’ Assault and Battery claim in Count 4 is designated as a Fourth

                    Amendment claim for excessive force;

               •    Plaintiffs’ claims for punitive damages are dismissed to the extent that they seek

                    punitive damages from the Borough of Sharon Hill or P/O Brodzinski in his official

                    capacity; and

               •    Plaintiffs are ordered to amend their complaint only to provide an explanation of

                    which counts are asserted against which Defendants, and to include allegations in

                    support of punitive damages.



                                                                       BY THE COURT:

                                                                       s/ Michael M. Bylson
Dated: 10/6/2020                                                       _______________________________
                                                                       MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 20\20-1062 Walker v Brodinski\20cv1062 Order re Motion to Dismiss 10062020.docx




                                                                 5
